     Case 2:19-cv-00247 Document 25 Filed 06/04/20 Page 1 of 4 PageID #: 810



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JAMES MICHAEL HOLSTEIN,

              Plaintiff,

v.                                                      Case No.: 2:19-cv-00247


ANDREW M. SAUL,
Commissioner of the Social
Security Administration,

              Defendant.


                              MEMORANDUM OPINION

       This is an action seeking review of the decision of the Commissioner of the Social

Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s application

for a period of disability and disability insurance benefits (“DIB”) under Titles II of the

Social Security Act, 42 U.S.C. §§ 401-433. The case is presently before the court on the

Commissioner’s Uncontested Motion for Remand. (ECF No. 23). Both parties have

consented in writing to a decision by the United States Magistrate Judge. (ECF No. 24).

The court has fully considered the Motion for Remand and GRANTS same. Accordingly,

the court finds that the decision of the Commissioner should be REVERSED and

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further evaluation of

Plaintiff’s application as stated herein.

       Plaintiff, James Michael Holstein, (“Claimant”), completed an application for DIB

on June 3, 2015, alleging a disability onset date of January 1, 2013, (Tr. at 183-84). The

Social Security Administration (“SSA”) denied the applications initially and upon

                                             1
    Case 2:19-cv-00247 Document 25 Filed 06/04/20 Page 2 of 4 PageID #: 811



reconsideration. (Tr. at 14). Claimant filed a request for a hearing, which was held on

October 26, 2017 before the Honorable David Read, Administrative Law Judge (“ALJ”).

(Tr. at 29-78). By written decision dated February 6, 2018, the ALJ determined that

Claimant was not entitled to benefits. (Tr. at 14-24). The ALJ’s decision became the final

decision of the Commissioner on February 3, 2019, when the Appeals Council denied

Claimant’s request for review. (Tr. at 1-4).

       On April 4, 2019, Claimant timely filed the present civil action seeking judicial

review of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 2). The

Commissioner filed an Answer and a Transcript of the Proceedings on October 7, 2019.

(ECF Nos. 11, 12). Claimant filed a Brief in Support of Judgment on the Pleadings on

January 2, 2020, and the Commissioner filed his brief in support of the decision to deny

benefits on April 1, 2020. (ECF Nos. 15, 21). Thereafter, on May 23, 2020, the

Commissioner filed an uncontested motion for remand, indicating that the ALJ’s decision

denying benefits merited further evaluation, including an opportunity to develop the

record and obtain supplemental evidence from a vocational expert. (ECF No. 23).

According to the Commissioner, Claimant concurred that further proceedings would be

beneficial.

       Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

                                               2
    Case 2:19-cv-00247 Document 25 Filed 06/04/20 Page 3 of 4 PageID #: 812



which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F.Supp.2d 742, 745 n.2. (S.D.W. Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand essentially

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299 (1993) (“Under § 405(g), ‘each final decision of the Secretary [is] reviewable by

a separate piece of litigation,” and a sentence-four remand order ‘terminate[s] the civil

action’ seeking judicial review of the Secretary's final decision.”) (quoting in Sullivan v.

Hudson, 490 U.S. 877, 892 (1989).

         Given that the Commissioner explicitly asks for a sentence four remand,1 the court

REVERSES the final decision of the Commissioner; GRANTS the motion to remand,

(ECF No. 23); REMANDS this matter pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with this opinion; and DISMISSES

this action from the docket of the Court. A Judgment Order will be entered accordingly.



1 Furthermore, this case does not present either of the factual scenarios that would typically support a

sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has, at this time, offered new evidence that was not previously made a part of the record.


                                                   3
    Case 2:19-cv-00247 Document 25 Filed 06/04/20 Page 4 of 4 PageID #: 813



       The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                        ENTERED: June 4, 2020




                                           4
